Title: Thomas Jefferson to Nicolas G. Dufief, 9 February 1817
From: Jefferson, Thomas
To: Dufief, Nicolas Gouin


          
            Dear Sir
            Monticello Feb. 9. 1817.
          
          I recieved last night your two favors of Jan. 30. and all the books have been received as stated in your account. I have now to request you to send me a copy of your dictionary; let the 1st vol. come first as being most immediately wanting.
          I have no doubt you are correct as to the 31.D. and that mr Gibson is so also. he has probably charged me on ordering payment, and his correspondent in Philadelphia has by some inadvertence overlooked it. I shall write to mr Gibson, and you shall know the result. I salute you with esteem & respect
          Th: Jefferson
        